Case 1:20-cv-01654-KMT Document 1 Filed 06/08/20 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-1654

MARCY DEVILLE,
     Plaintiff,

vs.

STANTEC CONSULTING SERVICES, INC.,
     Defendant.


                                  ORIGINAL COMPLAINT


       COMES NOW Plaintiff Marcy Deville (“Plaintiff”), by and through her attorneys April

Rhéaume, pro hac vice motion to be filed, and Josh Sanford of Sanford Law Firm, PLLC,

and for her Original Complaint against Defendant Stantec Consulting Services, Inc.

(“Defendant”), and in support thereof she does hereby state and allege as follows:

                         I.      PRELIMINARY STATEMENTS

       1.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including reasonable attorneys’ fees, as a result of

Defendant’s failure to pay Plaintiff lawful overtime compensation for all hours worked in

excess of forty (40) hours per week.

       2.     Plaintiff also brings this action under the Colorado Wage Act, C.R.S. § 8-4-

101, et seq. (“CWA”) and Colorado Minimum Wage Order No. 34, 7 C.C.R. § 1103-1

(“CMWO”).



                                             Page 1 of 7
                         Marcy Deville v. Stantec Consulting Services, Inc.
                               U.S.D.C. (D. Colo.) No. 1:20-cv-1654
                                        Original Complaint
Case 1:20-cv-01654-KMT Document 1 Filed 06/08/20 USDC Colorado Page 2 of 7




       3.      Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the FLSA,

the CWA and the CMWO as described, infra.

                           II.          JURISDICTION AND VENUE

       4.      The United States District Court for the District of Colorado has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this

suit raises federal questions under the FLSA.

       5.      Defendant does business in this District and a substantial part of the events

alleged herein occurred in this District; therefore, venue is proper within this District

pursuant to 28 U.S.C. § 1391.

       6.      The witnesses to the wage violations herein reside in this District.

       7.      The records and other documents related to the payroll practices that

Plaintiff challenges are located in this District.

                                       III.   THE PARTIES

       8.      Plaintiff is a resident and citizen of El Paso County.

       9.      Defendant Stantec Consulting Services, Inc. (“Stantec”), is a foreign

corporation.

       10.     Stantec’s registered agent for service is Corporation Service Company at

1900 W. Littleton Boulevard, Littleton, Colorado 80120.

       11.     Defendant maintains a website at https://www.stantec.com/en.

                                 IV.      FACTUAL ALLEGATIONS

       12.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

                                              Page 2 of 7
                          Marcy Deville v. Stantec Consulting Services, Inc.
                                U.S.D.C. (D. Colo.) No. 1:20-cv-1654
                                         Original Complaint
Case 1:20-cv-01654-KMT Document 1 Filed 06/08/20 USDC Colorado Page 3 of 7




       13.    Defendant is an “employer” within the meanings set forth in the FLSA, and

was, at all times relevant to the allegations in this Complaint, Plaintiff’s employer.

       14.    Defendant’s primary business is providing professional design and

consulting services.

       15.    Defendant employs two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce.

       16.    Defendant’s annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) for each of the three years preceding the filing of this Complaint.

       17.    At all material times herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA, the CWA and the CMWO.

       18.    Plaintiff was employed by Defendant within the three (3) years preceding

the filing of this Original Complaint.

       19.    Specifically, Plaintiff was employed by Defendant from May of 2016 until

April of 2019 as a document control manager.

       20.    As a document control manager, Plaintiff was paid an hourly rate.

       21.    At all relevant times herein, Defendant directly hired Plaintiff and paid her

wages and benefits, controlled her work schedule, duties, protocols, applications,

assignments and employment conditions, and kept at least some records regarding her

employment.




                                              Page 3 of 7
                          Marcy Deville v. Stantec Consulting Services, Inc.
                                U.S.D.C. (D. Colo.) No. 1:20-cv-1654
                                         Original Complaint
Case 1:20-cv-01654-KMT Document 1 Filed 06/08/20 USDC Colorado Page 4 of 7




       22.     Plaintiff regularly worked in excess of forty (40) hours per week throughout

her tenure with Defendant.

       23.     Defendant paid Plaintiff one and one-half times her base hourly rate for

some hours worked over forty (40) in each week, but not for all hours worked over forty

(40) in each week.

       24.     Plaintiff’s project managers instructed Plaintiff and other employees to not

record overtime, despite Plaintiff’s assertions that she could not finish all of her work

without working overtime.

       25.     Therefore, Plaintiff was required to perform some work off the clock in some

or all weeks which went unrecorded and uncompensated by Defendant.

       26.     Plaintiffs work was timestamped and so Defendant was or should have

been aware that Plaintiff was working additional hours.

       27.     Defendant failed to pay Plaintiff a sufficient overtime premium for all hours

worked over forty each week.

       28.     Defendant knew or showed reckless disregard for whether the way it paid

Plaintiff violated the FLSA.

               V.     FIRST CLAIM FOR RELIEF—Violation of the FLSA

       60.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       61.     29 U.S.C. § 207 requires employers to pay employees one and one-half

(1.5) times the employee’s regular rate for all hours that the employee works in excess of

forty (40) per week. 29 U.S.C.S. § 207.




                                              Page 4 of 7
                          Marcy Deville v. Stantec Consulting Services, Inc.
                                U.S.D.C. (D. Colo.) No. 1:20-cv-1654
                                         Original Complaint
Case 1:20-cv-01654-KMT Document 1 Filed 06/08/20 USDC Colorado Page 5 of 7




        62.    Defendant classified Plaintiff as non-exempt from the requirements of the

FLSA.

        63.    Defendant failed to pay Plaintiff an overtime rate of one and one-half times

her regular rate for all hours worked in excess of forty hours per week.

        64.    Defendant’s conduct and practice, as described above, have been and are

willful, intentional, unreasonable, arbitrary and in bad faith.

        65.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages and costs, including reasonable attorney’s

fees provided by the FLSA for all violations which occurred within the three (3) years

preceding the filing of Plaintiff’s initial complaint, plus periods of equitable tolling.

        66.    Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and, as a result thereof,

Plaintiff is entitled to recover an award of liquidated damages in an amount equal to the

amount of unpaid overtime premium pay described above pursuant to Section 16(b) of

the FLSA, 29 U.S.C. § 216(b).

        67.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

               VI.   SECOND CLAIM FOR RELIEF—Violations of CWA,
                 C.R.S. § 8-4-101, et seq., and CMWO, C.C.R. § 1103-1)

        68.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

        69.    Plaintiff regularly worked more than forty (40) hours per workweek.


                                              Page 5 of 7
                          Marcy Deville v. Stantec Consulting Services, Inc.
                                U.S.D.C. (D. Colo.) No. 1:20-cv-1654
                                         Original Complaint
Case 1:20-cv-01654-KMT Document 1 Filed 06/08/20 USDC Colorado Page 6 of 7




        70.     Defendant failed to properly pay Plaintiff overtime wages at a rate of not

less than one and one-half (1.5) times her regular rate of pay for all hours she worked in

excess of forty (40) per workweek.

        71.     Defendant’s conduct and practices, described herein, were willful,

intentional, unreasonable, arbitrary, and in bad faith.

        72.     Because Defendant willfully violated the CWA and CMWO, a three (3) year

statute of limitations shall apply to such violations.

        73.     As a result of Defendant’s policies and practices described above, Plaintiff

was illegally deprived of overtime wages earned, in such amounts to be determined at

trial, and is entitled to recovery of such total unpaid amounts, reasonable attorneys’ fees,

costs and other compensation pursuant to Colo. Rev. Stat. § 8-6-118.

                                VII.    PRAYER FOR RELIEF

        WHEREFORE, premises considered, Plaintiff Marcy Deville respectfully prays that

Defendant be summoned to appear and to answer herein as follows:

        A.      That Defendant be required to account to Plaintiff and the Court for all of

the hours worked by Plaintiff and all monies paid to her;

        B.      A declaratory judgment that Defendant’s practices violate the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et

seq.;

        C.      Judgment for damages for all unpaid overtime compensation under the Fair

Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. §

516, et seq.;




                                              Page 6 of 7
                          Marcy Deville v. Stantec Consulting Services, Inc.
                                U.S.D.C. (D. Colo.) No. 1:20-cv-1654
                                         Original Complaint
Case 1:20-cv-01654-KMT Document 1 Filed 06/08/20 USDC Colorado Page 7 of 7




       D.     Judgment for liquidated damages pursuant to the Fair Labor Standards Act,

29 US.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq., in an

amount equal to all unpaid overtime compensation owed to Plaintiff and members of the

collective during the applicable statutory period;

       E.     A declaratory judgment that Defendant’s practices alleged herein violate the

Colorado Minimum Wage Order Number 35, 7 Colo. Code Regs. § 1103-1(4);

       F.     Judgment for damages for all unpaid overtime compensation and penalties

to which Plaintiff is lawfully entitled under the Colorado Minimum Wage Order Number

35, 7 Colo. Code Regs. § 1103-1(4), Colo. Rev. Stat. § 8-6-118, and/or the CWCA, Colo.

Rev. Stat. § 8-4-109;

       G.     An order directing Defendant to pay Plaintiff pre-judgment interest,

reasonable attorney’s fees and all costs connected with this action; and

       H.     Such other and further relief as this Court may deem just and proper.

                                                      Respectfully submitted,

                                                      PLAINTIFF MARCY DEVILLE

                                                      SANFORD LAW FIRM, PLLC
                                                      One Financial Center
                                                      650 South Shackleford, Suite 411
                                                      Little Rock, Arkansas 72211
                                                      Telephone: (501) 221-0088
                                                      Facsimile: (888) 787-2040

                                                      /s/ April Rhéaume
                                                      April Rhéaume
                                                      Ark. Bar No. 2015208
                                                      april@sanfordlawfirm.com

                                                      /s/ Josh Sanford
                                                      Josh Sanford
                                                      Col. Bar No. 44358
                                                      josh@sanfordlawfirm.com
                                             Page 7 of 7
                         Marcy Deville v. Stantec Consulting Services, Inc.
                               U.S.D.C. (D. Colo.) No. 1:20-cv-1654
                                        Original Complaint
